Citation Nr: 1200327	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  In August 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board recognizes that, in the November 2009 statement of the case, the RO characterized the first issue on appeal as an original claim for service connection for a cervical spine disorder (residuals of an injury to the upper back and neck).  However, a review of the record reflects that the Veteran filed a previous service connection claim for that disorder, which was denied in a March 2005 rating decision that has since become final.  As such, the Board finds that the Veteran's current cervical spine claim is more appropriately characterized as reflected on the title page of this decision.

As a final introductory matter, the Board observes that, during the pendency of this appeal, the Veteran submitted a March 2010 statement requesting additional compensation for his service-connected posttraumatic stress disorder (PTSD).  He then submitted an October 2010 oral request for service connection for peripheral neuropathy of the upper and lower extremities.  The Board interprets the Veteran's written statement and his oral request, which has been transcribed in the record, as respectively constituting a new claim for an increased PTSD rating and a new claim for service connection for upper and lower extremity peripheral neuropathy.  Additionally, the record reflects that the Veteran is currently unemployed and receiving Social Security Administration (SSA) benefits due, in part, to his service-connected PTSD.  Moreover, he testified at his recent Travel Board hearing that his inability to work was also partially attributable to his migraine headaches.  As the Board has now decided to grant service connection for migraine headaches, it considers the Veteran's testimony, in tandem with the SSA records, to constitute an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Accordingly, the Board finds that new claims for an increased rating for PTSD, service connection for upper and lower extremity peripheral neuropathy, and a TDIU have all been raised by the record.  However, as none of those claims appears to have been developed for appellate review, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection for a cervical spine disorder (claimed as residuals of an injury to the upper back and neck); although notified of the denial, the Veteran did not initiate a timely appeal.

2.  The additional evidence received since the March 2005 decision is not cumulative or redundant of evidence previously considered, relates to unestablished facts necessary to substantiate the Veteran's cervical spine claim, and raises a reasonable possibility of substantiating that claim.  

3.    The competent and credible evidence of record does not show that the Veteran has any cervical spine disorder that is related to his period of active service.  

4.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's migraine headaches are related to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the March 2005 decision warranting the reopening of the Veteran's claim for service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002 & 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 2011), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).

4.  Resolving all doubt in favor of the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 2011), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to emphasize that it has thoroughly reviewed the three volumes of lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  New and Material Evidence

In a March 2005 rating decision, the RO denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran did not file a timely notice of disagreement with that decision.  Nor did he take any other steps indicating that he wished to initiate an appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the March 2005 decision became final because the Veteran did not perfect a timely appeal.

The Board has jurisdictional responsibility to determine whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the Veteran's cervical spine claim before proceeding to readjudicate the underlying merits of that claim.  If the Board finds that no such evidence has been offered, that is where its analysis must end.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Second, if the Board determines the evidence is new and material, it may proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence before the RO at the time of its prior March 2005 rating decision consisted of the Veteran's service treatment records, which showed that he had been treated for a scalp laceration during his period of active duty in Vietnam.  However, that in-service scalp laceration was not shown to result in neck or upper back problems.  Nor were any such problems reported or found throughout the remainder of the Veteran's service.  On the contrary, the report of his November 1970 separation examination was negative for any subjective or objective findings of cervical spine abnormalities.  

Also of record at the time of the prior rating decision was a report of a VA examination administered in March 1971, shortly after the Veteran's discharge.  That report acknowledged the Veteran's in-service scalp injury, but expressly indicated that this injury had not resulted in any skull fractures or residual problems affecting the intracranial nerves.  Additionally, that report indicated that recent X-rays captured of the Veteran's shoulders and spine were void of any signs of injury or disease.

Additional evidence considered by the initial RO adjudicators included VA hospital and outpatient records, showing that the Veteran had undergone cervical disc surgery in May 2001 and thereafter had received periodic treatment for neck and upper back pain.  Significantly, however, none of those records indicated that the Veteran's post-service cervical spine problems were related to his scalp laceration or to any other aspect of his military service.  

Based on the above evidence, the March 2005 RO adjudicators determined that, while the Veteran had a documented in-service head injury and a post-service history of cervical disc disease, there was nothing in his claims file that suggested a nexus between his current neck and back complaints and his military service.  Consequently, the adjudicators determined that service connection for a cervical spine disorder was unwarranted and denied the Veteran's claim.  

As noted previously, the Veteran did not appeal the RO's rating action.  Thus, the evidence that must be considered in determining whether there is a basis for reopening the claim is the evidence that has been added to the record since that March 2005 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis, so irrespective of whether it was on the underlying merits or instead a prior petition to reopen the claim).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.

The Veteran filed an application to reopen his claim in July 2007.  Since that time, he has submitted additional records showing VA outpatient treatment for neck and upper back symptoms, which have been found to support a diagnosis of cervical degenerative disc disease with possible myelopathy.  Additionally, the Veteran, in written statements and testimony before the Board, has indicated that his current neck and upper back problems have persisted and progressively worsened since his period of active duty.

The Veteran is competent to report a history of neck and upper back symptoms, dating back to his military service, as such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, his account of those symptoms is considered credible for the purpose of reopening his claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board finds that the Veteran's lay assertions, in tandem with the newly submitted VA medical records, are both new and material.  That lay and clinical evidence tends to corroborate the Veteran's contention that his current cervical spine problems have persisted on an ongoing basis since his in-service scalp injury.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's cervical spine claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303.  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  

Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts.  Specifically, that new evidence tends to suggest a continuity of neck and upper back symptomatology since the Veteran's active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board finds that the new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for a cervical spine disorder is considered reopened, and the Board must now consider whether service connection is warranted for that disability.

II.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Service connection for some disorders, including arthritis and migraine headaches, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

For injuries alleged to have occurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on his behalf.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Spine Disorder

As discussed above, the Veteran contends that his current neck and upper back problems are symptomatic of a cervical spine disorder that began in service.  

At the outset, the Board acknowledges that the Veteran's service personnel records show that he received the Combat Infantryman Badge.  As such, he is presumed to have served in combat and, thus, is entitled to the presumption of in-service incurrence or aggravation under 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Significantly, however, the Veteran does not contend, nor does the evidence otherwise suggest, that his cervical spine disorder was incurred or aggravated on the battlefield.  Consequently, the Board finds that the 38 U.S.C.A. § 1154(b) presumption, while generally applicable to claims brought by combat-decorated Veterans, is not pertinent to the specific issue on appeal.

Rather than attributing his neck and upper back problems to a combat injury, the Veteran asserts that those problems arose in the wake of noncombat-related head wound.  His account is corroborated by his service treatment records, which show that, during a routine demolition exercise in September 1970, a large rock struck his forehead and lacerated his scalp.  Significantly, however, the Veteran's service treatment records do not show that his scalp laceration resulted in any neck or upper back residuals.  Nor do those records show that the Veteran sought treatment for neck or upper back problems at any other time during his period of active duty.  On the contrary, the report of the Veteran's November 1970 separation examination shows that he expressly denied any history of neck and upper back problems and none were found on clinical evaluation.

In the absence of any reports, diagnoses, or treatment pertaining to cervical spine disorders in service, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303 (b).  As such, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303 (b).

Although the Veteran now claims to have experienced neck and upper back pain since leaving the military, the first post-service evidence of cervical spine abnormalities is dated in early 2001.  At that time, the Veteran sought treatment for back pain and related symptoms, including neurological impairment of his extremities.  Those symptoms were clinically attributed to myelopathic degenerative changes and disk herniation at the C6-C7 vertebrae.  The Veteran subsequently underwent a May 2001 cervical corpectomy and decompression, followed by a spinal cord fusion.  Significantly, VA hospitalization records compiled at the time of surgery note that the Veteran's cervical spine pathology was of recent origin, having arisen only in the past four months.  Conversely, subsequent VA outpatient records reflect that the Veteran's pathology had an earlier onset.  However, far from indicating that this pathology began in service, those May 2003 records reveal that, by the Veteran's own admission, his neck and back symptoms first manifested in 1992.

The record thereafter shows that the Veteran has continued to require treatment for neck and upper back pain.  In this regard, the Board notes that one of the Veteran's VA medical records indicates that his pain and related cervical spine symptoms may play a role in his depression.  Significantly, however, none of the Veteran's VA treating providers has indicated that his service-connected psychiatric problems contribute to his cervical spine problems or that those problems are otherwise related to his active service.  Moreover, it does not appear that any private treating provider has found evidence of such a relationship.  Indeed, that is because the Veteran has not submitted any records of private treatment for the disability at issue.  Nor has he provided any information that would enable VA to obtain such records on his behalf, despite receiving repeated requests that he submit additional evidence in support of his claim.  Consequently, the Board finds that any additional evidence has not been obtained because of the Veteran's inability or unwillingness to cooperate.  In this regard, the Board should note that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is needed to obtain essential evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Notwithstanding the lack of a definite relationship between the Veteran's cervical spine problems and service, the RO previously determined that the evidence of record was sufficiently suggestive of a nexus to trigger the need for a VA examination in support of his claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining an examination).  Such an examination was administered in November 2007.  At that time, the Veteran reiterated his complaints of chronic neck and upper back pain, which he attributed to his in-service scalp laceration.  Nevertheless, he admitted that his symptoms had not become troublesome until the 1990s and had not required treatment before 2001.  Clinical evaluation revealed evidence of limited motion, due to pain, throughout the Veteran's cervical spine.  Additionally, he was found to exhibit hyperactive reflexes in his upper and lower extremities.  However, no sensory or motor deficits were shown.  

The VA examination included X-rays, which revealed evidence of moderate degenerative changes consistent with the Veteran's prior cervical compression and fusion surgery.  Significantly, however, the VA examiner opined that those degenerative changes were less likely than not related to the Veteran's in-service injury or to any other aspect of his military service.  In support of that opinion, the VA examiner noted that he had reviewed the Veteran's entire claims file, which was negative for any findings of cervical spine pathology prior to 2001.  The examiner continued that, if such pathology had, in fact, begun in service, it would have manifested far closer to the date of his military discharge.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabriel son v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the November 2007 VA examiner's opinion, indicating that the Veteran's current cervical spine problems arose long after service and are unrelated to his documented in-service scalp injury, is both probative and persuasive.  That opinion was based on a thorough examination of the Veteran and a review of his entire claims file.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the November 2007 examiner's findings constitute the most recent opinion evidence with respect to the Veteran's cervical spine claim and were undertaken directly to address the merits of that claim.  Moreover, those findings are consistent with the other competent evidence of record, including the Veteran's VA medical records, which indicate that his neck and back problems did not manifest until 1992 and only required treatment beginning in 2001.  Further, there are no other contrary competent medical opinions of record.

After careful consideration, the Board finds that the preponderance of the evidence does not show that any current cervical spine disorder was incurred or aggravated during the Veteran's period of active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the preponderance of the evidence weighs against such a finding as the November 2007 VA examiner's report expressly indicates that the Veteran's current neck and upper back problems began many years after he left the military.  For the reasons outlined above, the Board considers that examiner's findings to be probative.  Moreover, the other medical evidence does not indicate that the Veteran's current cervical spine problems are in any way related to his active service.  In this regard, the Board is cognizant that the Veteran's VA treatment records suggest that his head and neck symptoms contribute to his depression, which, under the dictates of Clemons v. Shinseki, is encompassed within his award of service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all psychiatric disorders).  However, those VA treatment records do not show that the opposite is true.  Indeed, those records do not offer any indication that the Veteran's depression, or any other service-connected disorder, has played a casual or aggravating role in the disability for which VA benefits are now sought.  Nor does any of the other competent evidence in the Veteran's claims file.

The Board recognizes that the Veteran himself disagrees with the November 2007 VA examiner's findings, and the other unfavorable evidence of record, and contends that his current cervical spine problems began in service, when he lacerated his scalp.  While a lay person, the Veteran is certainly competent to recount an in-service injury of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report a history of neck and upper back symptoms that have persisted since service.  Id.  However, whereas the credibility of his assertions is presumed for the purpose of determining whether they are new and material, such is not the case when considering their probative value with respect to his claim for service connection.  Justus v. Principi, 3 Vet. App. 510 (1992); Duran v. Brown, 7 Vet. App. 216 (1994); Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this context, the Board must weigh the credibility of the Veteran's assertions by considering whether they are internally consistent and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Board finds that the Veteran's assertions of in-service injury are supported by his service treatment records and uncontradicted by any other evidence associated with his claims file.  As such, the Board considers those particular assertions to be inherently credible.  Id.  Conversely, the Board has reason to question the credibility of the Veteran's account of neck and upper back symptoms, which have persisted on a chronic basis since his military service.  Indeed, the Board finds that the Veteran's account in this regard is inconsistent not only with his prior statements but also with the other evidence of record.  

As noted previously, the Veteran's May 2003 VA treatment records expressly indicate that 1992 was his self-reported date of onset of cervical spine symptoms.  The Board considers this earlier report from the Veteran to be more probative than his later assertions as the former occurred closer in time to his military service, when his recollection of in-service events and ensuing pathology would presumably have been better.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Moreover, at the time that earlier report was made, the Veteran had a particular interest in being as truthful as possible so as to receive the best possible medical care.   Id.  Conversely, at the time of his later assertions, he had less interest in being factually accurate and a greater motivation to alter his account in support of his claim for VA benefits.  Id.

Even without the discrepancy in the Veteran's own reports, however, the Board would still have cause to doubt his current account of a chronicity of cervical spine symptoms since service.  That is because, as mentioned previously, the earliest evidence of such symptoms is dated in 2001, more than four decades after he left the military.  Moreover, even if the Board affords the Veteran the benefit of the doubt and accepts his prior account of symptoms beginning in 1992, that is still many years after his service ended.  Consequently, the Board finds that the overall evidence of record does not support a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any arthritic disorder of the cervical spine was diagnosed within one year of separation so as to warrant a grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

In arriving at these conclusions, the Board wishes to emphasize that it remains sympathetic to the Veteran's claim and does not question the sincerity of his belief that his neck and upper back problems are service-related.  However, while competent to report symptoms that he now experiences and has encountered in the past, he has not shown that he has clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack the requisite probative value to establish a nexus between his current cervical spine problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  As such, those assertions, standing alone, are insufficient to rebut the probative findings of November 2007 VA examiner, upon which the Board has relied in adjudicating the merits of the Veteran's claim.

For the foregoing reasons, the Board finds that the preponderance of the competent and credible evidence weighs against a finding that any cervical spine disorder was caused or aggravated during the Veteran's period of active duty or within a year following his discharge.  Moreover, that evidence does not show that any such disorder was caused or aggravated by the Veteran's service-connected PTSD or any other component of his service.  Accordingly, as the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert, 1 Vet. App. at 53 (1990).

Migraine headaches

In addition to seeking service connection for a cervical spine disorder, the Veteran contends that VA benefits are warranted for migraine headaches.  Specifically, he asserts that he developed migraines in the wake of his documented in-service scalp laceration.  He also contends that this condition was caused or aggravated by his service-connected PTSD.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, in view of the Veteran's assertions, the Board will now consider whether service connection for headaches is warranted on a direct or presumptive basis or as secondary to his PTSD.

Turning to the pertinent evidence of record, the Board acknowledges that, during the pendency of this appeal, the Veteran has indicated that he experienced chronic headaches even before entering the military.  However, such a lay account of a preexisting disorder is insufficient to rebut the presumption of soundness under 38 U.S.C.A. § 1111.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, the record does not contain any other clear and convincing evidence of a preexisting headache disorder.  On the contrary, the report of the Veteran's January 1969 service entrance examination shows that he denied any history of head pain or related neurological problems and that no such abnormalities were found on clinical evaluation.  Accordingly, the Board finds that the presumption of soundness has not been rebutted and considers the Veteran to have been sound upon entry with respect to his headache claim.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  3.304(b) (2011).

As discussed, the Veteran's service treatment records confirm that he was treated for a scalp laceration.  However, just as those records contain no evidence of ensuing neck and back problems, they also fail to show that the Veteran's in-service scalp injury left him prone to headaches or other neurological disturbances.  Similarly, the report of the Veteran's VA examination, dated four months after he left the military, is negative for any findings of migraine symptoms.  Moreover, that report shows that the Veteran exhibited no signs of skull fracture, intracranial abnormalities, or other neurological deficits.  

Subsequent VA outpatient records are replete with complaints and clinical findings of mental health problems, including PTSD, for which service connection was granted in a February 2004 rating decision.  Significantly, those outpatient records also show that the Veteran's mental health symptoms were frequently accompanied by dizziness and nausea, which were later found to support a diagnosis of migraine headaches.  Moreover, a report of a March 2008 VA neurology consultation expressly notes that the Veteran's headaches were precipitated by stress associated with his service-connected psychiatric disorder.

The relationship between the Veteran's migraines and his service-connected PTSD was not explored during an October 2009 VA examination conducted in support of his claim for benefits.  Instead, that examination focused on whether the Veteran's migraines had been caused or aggravated by his in-service scalp laceration.  Regrettably, however, the examiner declined to provide a definitive answer to that question.  Indeed, while conceding that the Veteran currently met the diagnostic criteria for migraines, the examiner indicated that he could not state whether that disorder was related to the documented in-service injury without resorting to speculation.  In this regard, the examiner noted that the Veteran had not exhibited any signs of migraines in service or for many years thereafter.  Consequently, that examiner concluded that it was impossible to offer an opinion as to whether the Veteran's migraines had been precipitated by his head injury or the other conditions and hardships of his service in Vietnam.

The Board observes that the opinion offered by the October 2009 VA examiner is inherently speculative and, thus, of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, the Board considers that examiner's opinion to be inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board recognizes that, in general, VA has an obligation to ensure the adequacy of a medical opinion and must remand a claim until any deficiencies precluding fair adjudication are resolved.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Nevertheless, the Board finds that remanding for an additional VA medical opinion is unnecessary in this instance and would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant his migraine claim.  

Specifically, the Board finds that the preponderance of the evidence shows that service connection for the Veteran's migraine headaches is warranted as secondary to his PTSD.  In making this determination, the Board relies on the report of the March 2008 neurology consultation, which relates the Veteran's migraines to the symptoms associated with his service-connected psychiatric disorder.  The Board recognizes that the VA clinician who prepared that report does not appear to have reviewed the Veteran's claims file.  However, claims file review is not a stringent requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, an examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Here, the Board considers it significant that, in addition to relying on the Veteran's own statements, the March 2008 clinician based his opinion on a thorough neurological examination.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, while he did not provide a detailed rationale for his opinion, he nevertheless demonstrated an understanding of the Veteran's pertinent lay and clinical history.  Indeed, the March 2008 examiner's finding of a nexus between the Veteran's headaches and PTSD is thoroughly consistent with the latter's VA treatment records, which show an overlap between his migraine-related nausea and dizziness and his psychiatric symptoms.  That examiner's finding is also consistent with the Veteran's written statements and Board testimony, attesting to a history of head pain and related symptoms coincident with his mental health problems.  Furthermore, there are no contrary medical opinions of record.  In this regard, the Board observes that, even if it considered the October 2009 VA examiner's report to be probative - which, for the aforementioned reasons, it does not - that report did not address, much less rule out, a nexus between the Veteran's migraines and his PTSD.  As such, that report does not contradict the March 2008 VA neurologist's findings, which the Board has afforded great evidentiary weight.

Additionally, in finding that secondary service connection is warranted, the Board is mindful of the Veteran's own testimony concerning the interplay between his PTSD and migraine symptoms.  While a lay person, the Veteran is competent to testify regarding concurrent psychiatric and neurological symptoms, such as anger, panic attacks, dizziness, and nausea, which are perceived through the use of his five senses.  Moreover, the Board considers the Veteran's testimony to be credible in the absence of any contradictory evidence.

In sum, the Board finds that the balance of positive and negative evidence is at the very least in equipoise as to whether the Veteran's service-connected PTSD caused or worsened his migraine headaches.  Resolving all reasonable doubt remaining in favor of this combat-decorated Veteran, the Board finds that service connection for migraines is warranted on a secondary basis.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert, 1 Vet. App. at 53.  As this represents a complete grant of the benefits sought on appeal, the Board need not further consider whether service connection is warranted on a direct or presumptive basis.  Robinson, 557 F.3d at 1361.  

III.  Duties to Notify and Assist 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Specifically, notice must be provided to a claimant before the initial AOJ decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

Turning first to the Veteran's cervical spine disorder claim, the Board observes that the RO sent correspondence in October 2007 and January 2009, and a rating decision in January 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the Veteran's claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Additionally, VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the aforementioned correspondence did not completely satisfy the notice criteria for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the instant decision reopened the Veteran's claim for service connection for a cervical spine disorder, that notice deficiency is determined to be harmless error.

Moreover, the Board finds that any other defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in connection with this appeal, which occurred in the November 2009 statement of the case.

As for the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant private and VA treatment records as well as other pertinent evidence.  The Veteran has also been provided an opportunity to submit testimony in support of his cervical spine disorder claim at the August 2011 Travel Board hearing.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records pertaining to his cervical spine disorder claim.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that issue.

Additionally, the Board observes that the Veteran has been afforded a November 2007 VA examination to include etiological opinion in support of his claim.  He has not contended, and the record does not otherwise suggest, that either the examination or the opinion was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the mere passage of time since that examination and opinion does not, in and of itself, warrant additional development.   See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist and that an additional remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.

Finally, the Board observes that, in light of the favorable disposition of the Veteran's headaches claim, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required with respect to that issue.  











	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disorder is reopened.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for migraine headaches is granted, subject to the statutes and regulations governing the payment of monetary benefits.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


